Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/5/2021.  
Election was made without traverse in the reply filed on 8/5/2021.  Claims of non-elected invention are cancelled.    
Claims 4-5, 8, 10-14, 16-18 and 20-21 are pending and are presented for examination.  

Claim Objections
Claims 5, 8, 10-14, 16-18 and 20-21 are objected to because of the following informalities: 
The claims recite “An electrical power source of claim 4, …..”, it is typo-error of “The electrical power source of claim 4, …..”.  Otherwise, it is vague and indefinite because it is unclear which structure said “electrical power source of claim 4” is pointing to. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 10 recites “a thickness in a range 50 nanometres to 150 micrometres, optionally 500 nanometres to 50 micrometres”.  
Claim 16 recites “wherein the 12C diamond layer has a thickness in a range 200 nanometres to 2 millimetres, optionally 1 micrometre to 10 micrometres”.  
It is vague and indefinite. 
MPEP 2173.05(c) "NARROW AND BROADER RANGES IN THE SAME CLAIM": Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite.
Claim 18 indicates “(Previously Presented)”.  There are amendment in the claim on 8/5/2021.  It is vague and indefinite which one is correct to examine. 

    PNG
    media_image1.png
    108
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    617
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaspari (US 20150380582 A1, IDS).  
As for claim 4, Gaspari discloses an electrical power source comprising a semiconductor, the semiconductor comprising 
a diamond material (diamond-like carbon) [0005, 0007, 0009, 0011, 0013, 0044] and a radioactive source (12) embedded within the diamond material, 
wherein the radioactive source comprises a beta-emitting radioisotope [0044, 0054].
Gaspari discloses [0044, etc.] the radioactive material 14 is an isotope of hydrogen, may be tritium, and the semiconductor substrate forming the radioactive layer 

As for claim 5, Gaspari discloses An (sic, The) electrical power source of claim 4, wherein the radioactive source embedded within the diamond material is formed of one or more of tritium, 14C, 10Be and phosphorus-33 [0006, 0044].  
As for claim 8, Gaspari discloses An (sic, The) electrical power source according to claim 4, wherein the diamond material has a layered structure with at least one layer
comprising the radioactive source and at least one layer which does not comprise the
radioactive source. (Figs. 1-2).  
As for claim 18, Gaspari discloses An (sic, The) electrical power source according to claim 4.  As discussed in claim 8 above, the diamond material has a layered structure comprising one or more layers of the diamond material, and it is obvious wherein at least one layer of the one or more layers comprises an isotopic layer layers within the diamond material.   

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prelas (US 20090026879 A1, IDS).  

a diamond material [0029, 0037, etc.] and a radioactive source embedded within the diamond material [0021, 0024, 0029, 0034, etc.], 
wherein the radioactive source comprises a beta-emitting radioisotope [0021, 0026, 0030, 0035 etc.] and atoms of the radioisotope are substitutionally or interstitially integrated into the diamond material [0044, 0046, claim 2, etc.].  
Since radioactive decay produces charge in a p-n junction formed of wide band-gap materials [0021, etc.] and p-n junction formed between p-n layers 20, 22, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced costs and miniaturized system. 

As for claim 10, Gaspari discloses An (sic, The) electrical power source according to claim 4, wherein the radioactive source is provided in a layer of diamond having a thickness in a range 50 nanometres to 150 micrometres, optionally 500 nanometres to 50 micrometres [0035].
As for claim 16, Gaspari discloses An (sic, The) electrical power source according to claim 14, wherein the 12C diamond layer has a thickness in a range 200 nanometres to 2 millimetres, optionally 1 micrometre to 10 micrometres [0035].

Claims 4-5, 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PRELAS et al (WO 9936967 A1, IDS).  

a diamond material (SUMMARY OF THE INVENTION, etc.) diamond crystal structure is impregnated with a radioactive isotope such as tritium atoms, and (Fig. 1, page 9, line 1, etc.) describes wherein the radioactive source comprises a beta-emitting radioisotope, an isotope that emits beta or alpha particles.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed such that a diamond material and a radioactive source embedded within the diamond material, wherein the radioactive source comprises a beta-emitting radioisotope and atoms of the radioisotope are substitutionally or interstitially integrated into the diamond material, for an electrical power and heat source that offers a minimal system mass.  

As for claim 5, PRELAS discloses An (sic, The) electrical power source of claim 4, wherein the radioactive source embedded within the diamond material is formed of one or more of tritium, 14C, 10Be and phosphorus-33 (SUMMARY OF THE INVENTION, etc.).  
As for claim 8, PRELAS discloses An (sic, The) electrical power source according to claim 4, wherein PRELAS discloses such that "The radioactive diamond film is then assembled into layers to achieve a mass concentration of radioactive isotope that satisfies a beginning of life specified stored energy” (page 6, lines 10-21).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the diamond material 
As for claim 10, PRELAS discloses An (sic, The) electrical power source according to claim 4, wherein the radioactive source is provided in a layer of diamond having size of at 235nm or 242nm (SUMMARY OF THE INVENTION).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have diamond having a thickness in a range 50 nanometres to 150 micrometres, optionally 500 nanometres to 50 micrometres, selected from the teaching.   
As for claim 18, PRELAS discloses An (sic, The) electrical power source according to claim 4.  As discussed in claim 8 above, the diamond material has a layered structure comprising one or more layers of the diamond material, and it is obvious wherein at least one layer of the one or more layers comprises an isotopic layer layers within the diamond material.   

Allowable Subject Matter
Claims 11-14, 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834